Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: in line 4, it appears that the word “to” should be deleted in the phrase “a second conduit positioned around to the first conduit” to improve clarity.
Claim 2 is objected to because of the following informalities: in line 6, it appears that either the word “to” or “with” should be deleted in the phrase “a fluid source connected to with the third conduit” to improve clarity.
Claim 6 is objected to because of the following informalities: in line 5, it appears that a phrase is missing between the words “to” and “propellant” in the phrase “configured to propellant material through”.
Claim 17 is objected to because of the following informalities: in line 4, it is suggested to insert the word --first-- before the word “endcap” to use consistent claim terminology.
Claim 19 is objected to because of the following informalities: in line 16, it is suggested to replace the article “an” with --the-- in the claim term “an interior” to avoid a double inclusion issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al US20180073301 (Russell ‘301) in view of foreign patent document North WO9603566.
Regarding independent claim 1, Russell ‘301 discloses, in Figures 1-13,
A system (Russell ‘301; Fig. 1-13; system 100) comprising: a first conduit (Russell ‘301; Fig. 11; inner conduit segment 1008(1) with a first/downhole end and a second/uphole end) having a first end (Russell ‘301; the first/downhole end of inner conduit segment 1008(1)) oriented toward geologic material and a second end (Russell ‘301; the second/uphole end of inner conduit segment 1008(1)); a source of gas (Russell ‘301; [0074, 0080] surface gas source) connected to the second end of the first conduit; a second conduit (Russell ‘301; Fig. 11; outer conduit segment 902(1)) positioned around to the first conduit, wherein a first annulus (Russell ‘301; Fig. 11; the annulus between 1008(1) and 902(1)) is between the first conduit and the second conduit; a first valve (Russell ‘301; [0037] valve for combustion chamber 112) that is movable an interior (Russell ‘301; the interior bore of inner conduit segment 1008(1)) of the first conduit from the first annulus a gas flow (Russell ‘301; [0074, 0080] surface gas source) the interior the first annulus; a first endcap (Russell ‘301; Fig. 2; endcap 202) positionable between the interior and the geologic material, wherein the first endcap is configured to separate the interior from an environment external to the first conduit (Russell ‘301; Fig. 2); and a first projectile (Russell ‘301; Fig. 2; projectile 204) positionable within the interior, wherein the first projectile is configured for acceleration toward the first end to contact a portion of the geologic material (Russell ‘301; Fig. 2-4; flowcharts).
Russell ‘301 is silent regarding a first valve that is movable to separate an interior of the first conduit from the first annulus to enable a gas to flow from the interior to the first annulus.
North teaches a first valve that is movable to separate an interior of the first conduit from the first annulus to enable a gas to flow from the interior to the first annulus (North; Fig. 49; control valve 10 for venting of fluids; page 63).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the configuration of the first valve as taught by Russell ‘301 to enable a gas to flow from the interior to the first annulus as taught by North for the purpose of venting the gas after landing/setting the endcap in the first conduit.

Regarding claim 4, modified Russell ‘301 teaches the invention substantially as claimed as described above, and The system of claim 1, wherein: one or more of the first projectile or gas within the first conduit displaces the first endcap before the first projectile contacts the portion of the geologic material (Russell ‘301; Fig. 2-4; flowcharts), and wherein displacing of the first endcap places the interior of the first conduit in communication with the environment external to the first conduit (Russell ‘301; Fig. 2-4; flowcharts); an interaction between the first projectile and the portion of the geologic material forms debris (Russell ‘301; Fig. 2-4; flowcharts); and the gas from the source of gas provided through the interior of the first conduit toward the first end displaces the debris into a second annulus outside of the second conduit (Russell ‘301; Fig. 2-4; flowcharts; [0032] debris from the projectile and the formation are circulated up the wellbore annulus).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al US20180073301 (Russell ‘301) in view of foreign patent document North WO9603566 as applied to claim(s) 1 above, and further in view of Russell US20170138128 (Russell ‘128).
Regarding claim 5, modified Russell ‘301 teaches the invention substantially as claimed as described above, and The system of claim 1, further comprising: wherein the first endcap is positioned between the interior and the geologic material by contacting the first endcap with (Russell ‘301; Fig. 2; endcap 202); and wherein contact between the first endcap and (Russell ‘301; Fig. 2; endcap 202).
Modified Russell ‘301 does not teach a first member that is movable between a first position that extends at least partially into the interior of the first conduit and a second position; wherein the first endcap is positioned between the interior and the geologic material by contacting the first endcap with the first member in the first position; and wherein the first member is moved to the second position after contact between the first endcap and the first member.
Russell ‘128 teaches a first member (Russell ‘128; Fig. 7; closure element 114(3)) that is movable between a first position that extends at least partially into the interior of the first conduit and a second position; wherein the first endcap is positioned between the interior and the geologic material by contacting the first endcap with the first member in the first position; and wherein the first member is moved to the second position after contact between the first endcap and the first member (Russell ‘128; Fig. 7).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by modified Russell ‘301 to include a first member as taught by Russell ‘128 for the purpose of providing a predetermined sequence of capturing and then releasing the first endcap.

Claim(s) 8-12, 19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al US20180073301 (Russell ‘301) in view of Russell US20170138128 (Russell ‘128).
Regarding independent claim 8, Russell ‘301 discloses, in Figures 1-13,
A system (Russell ‘301; Fig. 1-13; system 100) comprising: a first conduit (Russell ‘301; Fig. 11; inner conduit segment 1008(1) with a first/downhole end and a second/uphole end) having a first end (Russell ‘301; the first/downhole end of inner conduit segment 1008(1)) oriented toward geologic material and a second end (Russell ‘301; the second/uphole end of inner conduit segment 1008(1)); a first portion (Russell ‘301; the first/uphole portion of inner conduit segment 1008(1)) of the first conduit and a second portion (Russell ‘301; the second/downhole portion of inner conduit segment 1008(1)) of the first conduit, an interior (Russell ‘301; the interior bore of inner conduit segment 1008(1)) of the first conduit and; and the second portion of the first conduit  (Russell ‘301; Fig. 2-4; flowcharts), the interior of the first conduit and  (Russell ‘301; Fig. 2-4; flowcharts); a first endcap (Russell ‘301; Fig. 2; endcap 202) positionable within the interior of the first conduit  (Russell ‘301; Fig. 2-4; flowcharts), wherein the first endcap is movable from the first portion of the first conduit to the second portion by moving the first endcap past the  (Russell ‘301; Fig. 2-4; flowcharts), and by moving the first endcap past  (Russell ‘301; Fig. 2-4; flowcharts); and a first projectile (Russell ‘301; Fig. 2; projectile 204) positionable within the interior  (Russell ‘301; Fig. 2-4; flowcharts), wherein the first projectile is movable from the first portion of the first conduit to the second portion by moving the first projectile past  (Russell ‘301; Fig. 2-4; flowcharts), and by moving the first projectile past  (Russell ‘301; Fig. 2-4; flowcharts).
Russell ‘301 does not teach a first member positioned between a first portion of the first conduit and a second portion of the first conduit, wherein the first member is movable between a first position that at least partially obstructs an interior of the first conduit and a second position; a second member positioned between the first member and the second portion of the first conduit, wherein the second member is movable between a third position that at least partially obstructs the interior of the first conduit and a fourth position; moving the first endcap past the first member when the second member is in the third position, and by moving the first endcap past the second member in the fourth position when the first member is in the first position;  moving the first projectile past the first member when the second member is in the third position, and by moving the first projectile past the second member in the fourth position when the first member is in the first position.
Russell ‘128 teaches a first member (Russell ‘128; Fig. 7; closure element 114(2)) positioned between a first portion of the first conduit and a second portion of the first conduit, wherein the first member is movable between a first position that at least partially obstructs an interior of the first conduit and a second position; a second member (Russell ‘128; Fig. 7; closure element 114(3)) positioned between the first member and the second portion of the first conduit, wherein the second member is movable between a third position that at least partially obstructs the interior of the first conduit and a fourth position; moving the first endcap past the first member when the second member is in the third position, and by moving the first endcap past the second member in the fourth position when the first member is in the first position;  moving the first projectile past the first member when the second member is in the third position, and by moving the first projectile past the second member in the fourth position when the first member is in the first position (Russell ‘128; Fig. 7).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by Russell ‘301 to include the first member and the second member as taught by Russell ‘128 for the purpose of providing a predetermined sequence of capturing and then releasing the first endcap to position the first endcap and the first projectile at different operational positions relative to each other.

Regarding claim 9, modified Russell ‘301 teaches the invention substantially as claimed as described above, and The system of claim 8, wherein: the second member in the third position prevents movement of the first endcap toward the second portion when the first member is in the second position (Russell ‘128; Fig. 7); and the first member in the first position prevents movement of the first projectile toward the second portion when the second member is in the fourth position (Russell ‘128; Fig. 7).

Regarding claim 10, modified Russell ‘301 teaches the invention substantially as claimed as described above, and The system of claim 8, further comprising: a source of gas (Russell ‘301; [0074, 0080] surface gas source) in communication with the first conduit, wherein one or more of: the first member comprises a first valve (Russell ‘128; Fig. 7; closure element 114(2)) configured to at least partially prevent passage of a gas from the source of gas toward the second portion when the first member is in the first position (Russell ‘128; Fig. 7); or the second member comprises a second valve (Russell ‘128; Fig. 7; closure element 114(3)) that is configured to at least partially prevent passage of the gas from the source of gas toward the second portion when the second member is in the third position (Russell ‘128; Fig. 7).

Regarding claim 11, modified Russell ‘301 teaches the invention substantially as claimed as described above, and The system of claim 8, wherein one or more of: the first member extends from an inner diameter of the first conduit into the interior when in the first position (Russell ‘128; Fig. 7; closure element 114(2)); or the second member extends from the inner diameter of the first conduit into the interior when in the third position (Russell ‘128; Fig. 7; closure element 114(3)).

Regarding claim 12, modified Russell ‘301 teaches the invention substantially as claimed as described above, and The system of claim 11, further comprising: a source of gas (Russell ‘301; [0074, 0080] surface gas source) in communication with the first conduit; and positioned between the second member and the first end of the first conduit, wherein the a gas (Russell ‘301; [0074, 0080] surface gas source) from the source of gas toward the second portion of the first conduit.
Modified Russell ‘301 does not teach one or more valves positioned between the second member and the first end of the first conduit, wherein the one or more valves are movable to prevent passage of a gas from the source of gas toward the second portion of the first conduit.
Russell ‘128 teaches one or more valves (Russell ‘128; Fig. 7; closure element 114(4)) positioned between the second member and the first end of the first conduit, wherein the one or more valves are movable to prevent passage of a gas from the source of gas toward the second portion of the first conduit (Russell ‘128; Fig. 7; closure element 114(4)).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the system as taught by modified Russell ‘301 to include the one or more valves positioned between the second member and the first end of the first conduit as taught by Russell ‘128 for the purpose of controlling passage/venting of the gas to the drill bit.

Regarding independent claim 19, modified Russell ‘301 teaches the invention substantially as claimed as described above in reference to independent claim 8, and
A method (Russell ‘301; Fig. 1-13; system 100) (Russell ‘128; Fig. 7) comprising: moving an endcap (Russell ‘301; Fig. 2; endcap 202) from a first end of a first conduit (Russell ‘301; Fig. 11; inner conduit segment 1008(1) with a downhole end and an uphole end) toward a second end of the first conduit, wherein the second end is oriented toward geologic material, and wherein movement of the endcap toward the second end is limited by a first member (Russell ‘128; Fig. 7; closure element 114(2)) within the first conduit that is between the first end and the second end; moving a projectile (Russell ‘301; Fig. 2; projectile 204) from the first end of the first conduit toward the second end, wherein movement of the projectile toward the second end is limited by the endcap; moving the first member away from an interior (Russell ‘301; the interior bore of inner conduit segment 1008(1)) of the first conduit; moving the endcap past the first member (Russell ‘128; Fig. 7), wherein movement of the endcap toward the second end is limited by a second member (Russell ‘128; Fig. 7; closure element 114(3)) that is between the first member and the second end (Russell ‘128; Fig. 7); moving the first member toward the interior, wherein movement of the projectile toward the second end is limited by the first member (Russell ‘128; Fig. 7); moving the second member away from the interior (Russell ‘128; Fig. 7); moving the endcap past the second member to a first position within the first conduit (Russell ‘301; Fig. 2-4; flowcharts), wherein the endcap separates an interior of the first conduit from an environment external to the first conduit (Russell ‘301; Fig. 2-4; flowcharts); moving the first member away from the interior and moving the second member toward the interior (Russell ‘128; Fig. 7); moving the projectile past the first member (Russell ‘128; Fig. 7), wherein movement of the projectile toward the second end is limited by the second member (Russell ‘128; Fig. 7); moving the second member away from the interior (Russell ‘128; Fig. 7); moving the projectile past the second member to a second position within the first conduit (Russell ‘301; Fig. 2-4; flowcharts), wherein the endcap is between the projectile and the second end (Russell ‘301; Fig. 2-4; flowcharts); providing a propellant material (Russell ‘301; [0037] propellant in combustion chamber 112) into the first conduit; and accelerating the projectile toward the second end using a force applied by the propellant material (Russell ‘301; Fig. 2-4; flowcharts), wherein the projectile contacts a portion of the geologic material (Russell ‘301; Fig. 2-4; flowcharts).

Regarding claim 22, modified Russell ‘301 teaches the invention substantially as claimed as described above, and The method of claim 19, further comprising: contacting the portion of the geologic material using a drill bit (Russell ‘301; drill bit 102) that is positioned at the second end of the first conduit, wherein an interaction between the geologic material and one or more of the projectile or the drill bit creates debris (Russell ‘301; Fig. 2-4; flowcharts; [0032] debris from the projectile and the formation are circulated up the wellbore annulus); and providing a fluid into a first annulus (Russell ‘301; Fig. 11; the annulus between 1008(1) and 902(1)) that is between the first conduit and a second conduit (Russell ‘301; Fig. 11; outer conduit segment 902(1)) that is positioned around the first conduit, wherein the fluid contacts the drill bit and displaces the debris into a second annulus that is external to the second conduit (Russell ‘301; Fig. 2-4; flowcharts; [0032] debris from the projectile and the formation are circulated up the wellbore annulus).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell et al US20180073301 (Russell ‘301) in view of Russell US20170138128 (Russell ‘128) as applied to claim(s) 19 above, and further in view of foreign patent document North WO9603566.
Regarding claim 20, modified Russell ‘301 teaches the invention substantially as claimed as described above, and The method of claim 19, wherein the endcap and the projectile are moved by providing a gas (Russell ‘301; [0074, 0080] surface gas source) into the first conduit, the method further comprising: after moving the endcap to the first position (Russell ‘301; Fig. 2-4; flowcharts), the gas the interior of the first conduit an annulus external to the first conduit (Russell ‘301; Fig. 2-4; flowcharts).
Modified Russell ‘301 does not teach removing the gas from the interior of the first conduit into an annulus external to the first conduit.
North teaches removing the gas from the interior of the first conduit into an annulus external to the first conduit (North; Fig. 49; control valve 10 for venting of fluids; page 63).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the gas handling method as taught by modified Russell ‘301 to remove the gas from the interior of the first conduit into an annulus as taught by North for the purpose of venting the gas after landing/setting the endcap in the first conduit.

Allowable Subject Matter
Claims 2-3, 6-7, 13-18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vincent US2544573 teaches using a projectile 18 to weaken/fracture the formation to help with drilling operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Primary Examiner, Art Unit 3672                                                                                                                                                                                            	11/21/22